EX-10.2 7 ex_102.htm EXHIBIT 10.2 - COMPANY VOTING AGREEMENT




--------------------------------------------------------------------------------




Exhibit Number 10.2



COMPANY VOTING AGREEMENT

THIS VOTING AGREEMENT

(this "Agreement") is entered into as of March 4, 2002, by and between
ActionPoint. Inc., a Delaware corporation ("Parent"), and
_______________________ ("Shareholder").



W I T N E S S E T H:



WHEREAS

, Parent, Condor Merger Corp. a California corporation and wholly owned
subsidiary of Parent ("Merger Sub"), and Captiva Software Corporation, a
California corporation (the "Company"), propose to enter into an Agreement and
Plan of Merger and Reorganization dated as of the date hereof (as the same may
be amended from time to time, the "Merger Agreement"; capitalized terms used but
not defined in this Agreement shall have the meanings ascribed to them in the
Merger Agreement), which provides, upon the terms and subject to the conditions
thereof, for the merger (the "Merger") of Merger Sub with and into the Company;



WHEREAS

, as of the date hereof, Shareholder owns beneficially or of record or has the
power to vote, or direct the vote of, the number of shares of (i) common stock
of the Company (the "Company Common Stock"), (ii) Series A preferred stock of
the Company (the "Company Series A Preferred Stock"), (iii) Series B preferred
stock of the Company (the "Company Series B Preferred Stock"), (iv) Series C
Preferred Stock of the Company (the "Company Series C Preferred Stock"),
(v) Series D Preferred Stock of the Company (the "Company Series D Preferred
Stock") and (vi) Series E Preferred Stock of the Company (the "Series E
Preferred Stock",) and, together with the Company Series A Preferred Stock, the
Company Series B Preferred Stock, the Company Series C Preferred Stock, the
Company Series D Preferred Stock, the "Company Preferred Stock"), as set forth
opposite such Shareholder's name on Exhibit A hereto (all such Company Common
Stock and Company Preferred Stock and options, warrants or other rights to
acquire shares of Company Common Stock or Company Preferred Stock of which
ownership of record or beneficially or the power to vote is hereafter acquired
by Shareholder prior to the termination of this Agreement being referred to
herein as the "Shares"); and



WHEREAS

, as a condition to the willingness of Parent to enter into the Merger
Agreement, Parent has requested that Shareholder agree to enter into this
Agreement, and, in order to induce Parent to enter into the Merger Agreement,
Shareholder has agreed to enter into this Agreement.



NOW

, THEREFORE, in consideration of the premises and of the mutual agreements and
covenants set forth herein and in the Merger Agreement and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:



TRANSFER, VOTING AND CONVERSION OF SHARES

Transfer of Shares

. Shareholder shall not, directly or indirectly, (a) sell, pledge, encumber,
assign, transfer or otherwise dispose of any or all of Shareholder's Shares or
any interest in such Shares, except pursuant to the Merger Agreement or unless
the transferee of such Shares shall agree to hold such Shares subject to the
terms of this Agreement by executing counterpart signature pages hereto and to
the Proxy (as defined below), or (b) deposit any Shares or any interest in such
Shares into a voting trust or enter into a voting agreement or arrangement with
respect to any Shares or grant any proxy with respect thereto (other than as
contemplated herein), or (c) enter into any contract, commitment, option or
other arrangement or undertaking (other than the Merger Agreement) with respect
to the direct or indirect acquisition or sale, assignment, pledge, encumbrance,
transfer or other disposition of any Shares.



Vote in Favor of the Merger

. During the period commencing on the date hereof and terminating at the
Effective Time, Shareholder, solely in Shareholder's capacity as a shareholder
of the Company, agrees to vote (or cause to be voted) all of the Shares at any
meeting of the shareholders of the Company or any adjournment thereof, and in
any action by written consent of the shareholders of the Company, (i) in favor
of the approval of the Charter Amendment, the Merger Agreement (including the
principal terms thereof) and the Merger, and in favor of the other transactions
contemplated by the Merger Agreement, (ii) against any Company Acquisition
Transaction or any other action that could reasonably be expected to delay or
not to facilitate approval of the Merger, (iii) against any action or agreement
that could reasonably be expected to result in a breach of any covenant,
representation or warranty or any other obligation or agreement of the Company
under the Merger Agreement or that could reasonably be expected to result in any
of the conditions to the Company's obligations under the Merger Agreement not
being fulfilled, and (iv) in favor of any other matter relating to the
consummation of the transactions contemplated by the Merger Agreement.



Grant of Irrevocable Proxy

. Concurrently with the execution of this Agreement, Shareholder agrees to
deliver to Parent a proxy with respect to Shareholder's Shares in the form
attached hereto as
Exhibit B
(the "
Proxy
"), which shall be coupled with an interest and irrevocable to the fullest
extent permissible by law.



Termination

. This Agreement, the Proxy granted hereunder and the obligations of Shareholder
pursuant to this Agreement shall terminate upon the date of the termination of
the Merger Agreement pursuant to Article VIII thereof; provided, however, that
the termination of this Agreement shall not relieve Shareholder from any
liability for any previous breach of this Agreement.





REPRESENTATIONS AND WARRANTIES
OF SHAREHOLDER

Shareholder hereby represents and warrants to Parent as follows:

Authorization; Binding Agreement

. Shareholder has all legal right, power, authority and capacity to execute and
deliver this Agreement and the Proxy, to perform his, her or its obligations
hereunder and thereunder, and to consummate the transactions contemplated hereby
and thereby. This Agreement and the Proxy have been duly and validly executed
and delivered by or on behalf of Shareholder and, assuming their due
authorization, execution and delivery by or on behalf of Parent, constitute a
legal, valid and binding obligation of Shareholder, enforceable against
Shareholder in accordance with their terms, subject to (i) the effect of any
applicable bankruptcy, insolvency, moratorium or similar law affecting
creditors' rights generally and (ii) rules of law governing specific
performance, injunctive relief and other equitable remedies.



No Conflict; Required Filings and Consents

.



The execution and delivery of this Agreement and the grant of the Proxy to
Parent by Shareholder do not, and the performance of this Agreement and the
grant of the Proxy to Parent by Shareholder will not, (i) conflict with or
violate any statute, law, rule, regulation, order, judgment or decree applicable
to Shareholder or by which Shareholder or any of Shareholder's properties or
assets is bound or affected, (ii) violate or conflict with the Certificate of
Incorporation, Bylaws or other equivalent organizational documents of
Shareholder (if any), or (iii) result in or constitute (with or without notice
or lapse of time or both) any breach of or default under, or give to another
party any right of termination, amendment, acceleration or cancellation of, or
result in the creation of any lien or encumbrance or restriction on any of the
property or assets of Shareholder pursuant to, any note, bond, mortgage,
indenture, contract, agreement, lease, license, permit, franchise or other
instrument or obligation to which Shareholder is a party or by which Shareholder
or any of Shareholder's properties or assets is bound or affected. There is no
beneficiary or holder of a voting trust certificate or other interest of any
trust of which Shareholder is a trustee whose consent is required for the
execution and delivery of this Agreement or the consummation by Shareholder of
the transactions contemplated by this Agreement.

The execution and delivery of this Agreement and the grant of the Proxy to
Parent by Shareholder do not, and the performance of this Agreement and the
grant of the Proxy to Parent by Shareholder will not, require any consent,
approval, authorization or permit of, or filing with or notification to, any
third party or any governmental or regulatory authority, domestic or foreign,
except (i) for applicable requirements, if any, of the Securities Exchange Act
of 1934, as amended (the "Exchange Act") and (ii) where the failure to obtain
such consents, approvals, authorizations or permits, or to make such filings or
notifications, could not prevent or materially delay the performance by
Shareholder of Shareholder's obligations under this Agreement. Other than an
Affiliate Agreement and a Lock-Up Agreement, each with Parent dated as of even
date herewith, Shareholder does not have any understanding in effect with
respect to the voting or transfer of any Shares, other than any right of
repurchase granted to the Company. Shareholder is not required to make any
filing with or notify any governmental or regulatory authority in connection
with this Agreement, the Merger Agreement or the transactions contemplated
hereby or thereby pursuant to the requirements of the Hart-Scott-Rodino
Antitrust Improvement Act of 1976, as amended, and the rules and regulations
promulgated thereunder (the "HSR Act").

If Shareholder is a natural person and is married, and Shareholder's Shares
constitute community property or if the approval of Spouse is otherwise needed
for this Agreement to be legal, valid and binding on Shareholder, this Agreement
has been duly authorized, executed and delivered by, and constitutes a valid and
binding agreement of, Spouse, enforceable against Spouse in accordance with its
terms.

Litigation

. There is no private or governmental action, suit, proceeding, claim,
arbitration or investigation pending or, to the knowledge of Shareholder or any
of Shareholder's affiliates, threatened before any agency, administration, court
or tribunal, foreign or domestic, against Shareholder or any of Shareholder's
affiliates or any of their respective properties or any of their respective
officers or directors, in the case of a corporate entity (in their capacities as
such), or any of their respective partners (in the case of a partnership), that,
individually or in the aggregate, could reasonably be expected to materially
delay or materially impair Shareholder's ability to consummate the transactions
contemplated by this Agreement. T

here is no judgment, decree or order against Shareholder or any of Shareholder's
affiliates, or, to the knowledge of Shareholder or any of Shareholder's
affiliates, any of their respective directors or officers (in their capacities
as such), in the case of a corporate entity, or any of their respective partners
(in the case of a partnership), that, individually or in the aggregate, could
reasonably be expected to prevent, enjoin, alter or materially delay any of the
transactions contemplated by this Agreement, or that, individually or in the
aggregate, could reasonably be expected to have a material adverse effect on
Shareholder's ability to consummate the transactions contemplated by this
Agreement.



Title to Shares

. As of the date of this Agreement, Shareholder is the record or beneficial
owner of the Shares free and clear of all liens, encumbrances, claims, proxies
or voting restrictions other than pursuant to this Agreement. The shares of
Company Common Stock and Company Preferred Stock, including the options,
warrants or other rights to acquire such stock, set forth on
Exhibit A
hereto, are all of the securities of the Company owned, directly or indirectly,
of record or beneficially by Shareholder on the date of this Agreement.



Absence of Claims

. Shareholder has no claims, actions, causes of actions, suits, debts, liens,
demands, contracts, liabilities, agreements, costs, expenses, or losses of any
type, whether known or unknown, fixed or contingent, based on any fact or
circumstance from the beginning of time to the date of this Agreement,
including, without limitation, any claims arising from Shareholder's employment
with the Company or Shareholders' ownership of the Shares, whether based on
contract, tort, statute, local ordinance, regulation or any comparable law in
any jurisdiction that he, she or it could assert against the Company or its
predecessors, successors, assigns, officers, directors, shareholders, employees
or agents.



Accuracy of Representations

. The representations and warranties contained in this Agreement are accurate in
all respects as of the date of this Agreement.





COVENANTS OF SHAREHOLDER

Further Assurances. From time to time and without additional consideration,
Shareholder shall (at Shareholder's sole expense) execute and deliver, or cause
to be executed and delivered, such additional transfers, assignments,
endorsements, proxies, consents and other instruments, and shall (at
Shareholder's sole expense) take such further actions, as Parent may reasonably
request for the purpose of carrying out and furthering the intent of this
Agreement.

Conversion of Company Preferred Stock

. Shareholder hereby acknowledges that, pursuant to the Company's Amended and
Restated Articles of Incorporation, (a) each holder of shares of Company
Preferred Stock may, at such holder's option, convert such shares of Company
Preferred Stock into fully paid and nonassessable shares of Company Common Stock
and (b) upon consent of the holders of a majority of the shares of Company
Preferred Stock on an as converted to Company Common Stock basis, all shares of
Company Preferred Stock shall automatically convert into shares of Company
Common Stock. Shareholder hereby agrees (a) to convert all shares of Company
Preferred Stock now owned or hereinafter acquired by it into shares of Company
Common Stock, such conversion to be contingent upon the occurrence of the
Closing and effective immediately prior to the Effective Time and (b) to vote at
any meeting of shareholders, or to consent in writing, as requested by Parent,
to cause the automatic conversion of the outstanding shares of Company Preferred
Stock into shares of Company Common Stock, such conversion to be effective
immediately prior to the Effective Time.



No Solicitation

. If Shareholder is not an officer or director of the Company, Shareholder will
not, directly or indirectly, and will instruct Shareholder's agents,
representatives, affiliates, employees, officers and directors, in case of a
corporate entity, not to, directly or indirectly, solicit, initiate or encourage
(including, without limitation, by way of furnishing public or nonpublic
information), or take any other action to facilitate, any inquiries or the
making of any proposal or offer (including, without limitation, any proposal or
offer to the shareholders of the Company) that constitutes, or may reasonably be
expected to lead to, any Company Acquisition Transaction, or enter into or
maintain or continue discussion or negotiate with any person or entity in
furtherance of such inquiries or to obtain a Company Acquisition Transaction, or
agree to or endorse any Company Acquisition Transaction, or authorize or permit
any of such agents, representatives, affiliates, employees, officers and
directors to take any such action. Shareholder shall notify Parent immediately
after receipt by Shareholder or any of Shareholder's agents, representatives,
affiliates, employees, officers and directors, in the case of a corporate
entity, of any proposal for, or inquiry respecting, any Company Acquisition
Transaction or any request for nonpublic information in connection with such a
proposal or inquiry, or for access to the properties, books or records of the
Company by any person or entity that informs or has informed the Company or
Shareholder that it is considering making or has made such a proposal or
inquiry. Such notice to Parent shall indicate in reasonable detail the identity
of the person making the proposal or inquiry and the terms and conditions of
such proposal or inquiry. Shareholder immediately shall cease and cause to be
terminated all existing discussions or negotiations with any parties conducted
heretofore with respect to a Company Acquisition Transaction.



Confidentiality

. Shareholder agrees to, and shall use Shareholder's reasonable best efforts to
cause its agents, representatives, affiliates, employees, officers and
directors, in the case of a corporate entity, to:



treat and hold as confidential (and not disclose or provide access to any person
other than Parent and its agents, representatives, affiliates, employees,
officers and directors) and to refrain from using any information relating to
trade secrets, patent and trademark applications, product development, price,
customer and supplier lists, pricing and marketing plans, policies and
strategies, details of client and consultant contracts, operations methods,
product development techniques, business acquisition plans, new personnel
acquisition plans and all other confidential information with respect to the
Company, Parent, any affiliates of Parent or their businesses;

in the event that Shareholder or any agent, representative, affiliate, employee,
officer or director of Shareholder, in the case of a corporate entity, becomes
legally compelled to disclose any such information, provide Parent with prompt
written notice of such requirement so that Parent or the Company may seek a
protective order or other remedy or waive compliance with this Section 3.04; and

in the event that such protective order or other remedy is not obtained, or
Parent waives compliance with this Section 3.04, furnish only that portion of
such confidential information that is legally required to be provided and
exercise its reasonable best efforts to obtain assurances that confidential
treatment will be accorded such information;

provided

,
however
, that this Section 3.04 shall not apply to any information that, (i) at the
time of disclosure, is available publicly and was not disclosed in breach of
this Agreement by Shareholder or Shareholder's agents, representatives,
affiliates, employees, officers or directors, in the case of a corporate entity,
(ii) must be disclosed under applicable laws or regulations or judicial or
administrative proceedings (subject to clauses (b) and (c) above), or (iii)
shall be disclosed to Shareholder's legal advisors in connection with advising
Shareholder as to his, her or its legal rights and obligations. Shareholder
agrees and acknowledges that remedies at law for any breach of Shareholder's
obligations under this Section 3.04 are inadequate and that in addition thereto
Parent shall be entitled to seek equitable relief, including injunction and
specific performance, in the event of any such breach.



Waiver of Appraisal Rights

. Shareholder hereby irrevocably and unconditionally waives, and agrees to cause
to be waived and to prevent the exercise of, any rights of appraisal, any
dissenters' rights and any similar rights that Shareholder or any other person
may have by virtue of the ownership of any Shares with respect to the Merger and
the other transactions contemplated by the Merger Agreement.





GENERAL PROVISIONS

Entire Agreement; Amendments. This Agreement, the Merger Agreement and the other
agreements referred to herein and therein constitute the entire agreement of the
parties and supersede all prior agreements and undertakings, both written and
oral, between the parties with respect to the subject matter hereof. This
Agreement may not be amended or modified except in an instrument in writing
signed by, or on behalf of, the parties hereto.

Survival of Representations and Warranties

. All representations and warranties made by Shareholder in this Agreement shall
survive any termination of the Merger Agreement and this Agreement.



Indemnification

. Shareholder shall hold harmless and indemnify Parent and Parent's affiliates
from and against, and shall compensate and reimburse Parent and Parent's
affiliates for, any loss, damage, claim, liability, fee (including attorneys'
fees), demand, cost or expense (regardless of whether or not such loss, damage,
claim, liability, fee, demand, cost or expense relates to a third-party claim)
that is directly or indirectly suffered or incurred by Parent or any of Parent's
affiliates, or to which Parent or any of Parent's affiliates otherwise becomes
subject, and that arises directly or indirectly from, or relates directly or
indirectly to (i) any inaccuracy in or breach of any representation or warranty
contained in this Agreement or (ii) any failure on the part of Shareholder to
observe, perform or abide by, or any other breach of, any restriction, covenant,
obligation or other provision contained in this Agreement.



Assignment

. The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns;
provided
that
any assignment, delegation or attempted transfer of any rights, interests or
obligations under this Agreement by Shareholder without the prior written
consent of Parent shall be void.



Fees and Expenses

. Except as otherwise provided herein or in the Merger Agreement, all costs and
expenses (including, without limitation, all fees and disbursements of counsel,
accountants, investment bankers, experts and consultants to a party) incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring such costs and expenses.



Notices

. All notices and other communications given or made pursuant hereto shall be in
writing and shall be deemed effectively given: (i) upon personal delivery to the
party to be notified, (ii) when sent by confirmed facsimile if sent during
normal business hours of the recipient; if not, then on the next business day,
(iii) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (iv) one (1) day after deposit
with a nationally recognized overnight courier, specifying next day delivery,
with written verification of receipt. All communications shall be sent to the
respective parties at the following addresses (or at such other addresses as
shall be specified by notice given in accordance with this Section 4.06):



if to Parent:

ActionPoint, Inc.

1299 Parkmoor Avenue

Can Jose, CA 95126

Attention: Chief Financial Officer

Facsimile No.: (408) 325-3985

 

with a copy to:

Gunderson Dettmer Stough Villeneuve

Franklin & Hachigian, LLP

610 Lincoln Street

Waltham, Massachusetts 02451

Attention: Jay K. Hachigian

Facsimile No.: (781) 622-1622

If to Shareholder:

The address of record maintained by the Company in its stock records

Headings

. The headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.



Severability

. If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of law or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible to the fullest extent permitted by applicable law
in an acceptable manner.



Specific Performance

. The parties agree that irreparable damage would occur in the event that any of
the provisions of this Agreement is not performed in accordance with its
specific terms or is otherwise breached. Shareholder agrees that, in the event
of any breach or threatened breach by Shareholder of any covenant or obligation
contained in this Agreement, Parent shall be entitled (in addition to any other
remedy that may be available to it, including monetary damages) to seek and
obtain (a) a decree or order of specific performance to enforce the observance
and performance of such covenant or obligation, and (b) an injunction
restraining such breach or threatened breach. Shareholder further agrees that
neither Parent nor any other party shall be required to obtain, furnish or post
any bond or similar instrument in connection with or as a condition to obtaining
any remedy referred to in this Section 4.09, and Shareholder irrevocably waives
any right he, she or it may have to require the obtaining, furnishing or posting
of any such bond or similar instrument.



Governing Law

. This Agreement shall be governed by, and construed in accordance with, the
laws of the State of California applicable to contracts executed in and to be
performed in that state without regard to any conflicts of laws. In any dispute
arising out of or relating to this Agreement or any of the transactions
contemplated by this Agreement: (a) each of the parties irrevocably and
unconditionally consents and submits to the exclusive jurisdiction and venue of
either the state courts located in Santa Clara County, California

or the United States District Court for the Northern District of California, (b)
each of the parties irrevocably consents to service of process by first class
certified mail, return receipt requested, postage prepaid and (c) each of the
parties irrevocably waives the right to a trial by jury.



No Waiver

. No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. Parent shall not be deemed to have
waived any claim available to it arising out of this Agreement, or any right,
power or privilege hereunder, unless the waiver is expressly set forth in
writing duly executed and delivered on behalf of Parent. The rights and remedies
herein provided shall be cumulative and not exclusive of any rights or remedies
provided by law.



Counterparts

. This Agreement may be executed in two or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.





 

[The remainder of this page intentionally left blank]



IN WITNESS WHEREOF,

each of Parent and Shareholder has executed or has caused this Agreement to be
executed by their respective duly authorized officers as of the date first
written above.



PARENT



By:
Name:
Title:

 

SHAREHOLDER




Name:
Title:

EXHIBIT B



IRREVOCABLE PROXY



The undersigned shareholder of Captiva Software Corporation, a California
corporation (the "Company"), hereby irrevocably (to the fullest extent permitted
by law) appoints the President and Chief Financial Officer of ActionPoint, Inc.,
a Delaware corporation ("Parent"), and each of them, as the sole and exclusive
lawful attorneys-in-fact and proxies of the undersigned, with full power of
substitution and resubstitution, to vote and exercise all voting and related
rights (to the full extent that the undersigned is entitled to do so) with
respect to all of the shares of capital stock of the Company that now are or
hereafter may be beneficially owned by the undersigned, and any and all other
shares or securities of the Company issued or issuable in respect thereof on or
after the date hereof (collectively, the "Shares") in accordance with the terms
of this Proxy. The Shares beneficially owned by the undersigned as of the date
of this Proxy are listed on the final page of this Proxy. Upon the undersigned's
execution of this Proxy, any and all prior proxies given by the undersigned with
respect to any Shares are hereby revoked and the undersigned agrees not to grant
any subsequent proxies with respect to the Shares until after the Expiration
Date (as defined below).

This Proxy is irrevocable (to the fullest extent permitted by law), is coupled
with an interest and is granted pursuant to that certain Voting Agreement of
even date herewith between Parent and the undersigned (the "Voting Agreement"),
and is granted in consideration of Parent entering into the Agreement and Plan
of Merger and Reorganization (the "Merger Agreement"), dated as of March 4,
2002, among Parent, Condor Merger Corp. a California corporation and wholly
owned subsidiary of Parent ("Merger Sub"), and the Company. The Merger Agreement
provides for the merger of Merger Sub with and into the Company (the "Merger").
As used herein, the term "Expiration Date" shall mean the earlier to occur of
(i) such date and time as the Merger Agreement shall have been validly
terminated pursuant to Article VIII thereof or (ii) such date and time as the
Merger shall become effective in accordance with the terms and provisions of the
Merger Agreement.

The attorneys-in-fact and proxies named above, and each of them, are hereby
authorized and empowered by the undersigned, at any time prior to the Expiration
Date, to act as the undersigned's true and lawful attorneys- in-fact and proxies
to vote the Shares, and to exercise all voting, consent and similar rights of
the undersigned with respect to the Shares (including, without limitation, the
power to execute and deliver in the undersigned's name any consent, certificate
or other document that may be required by law) at every annual, special or
adjourned meeting of shareholders of the Company and in every written consent in
lieu of such meeting (i) in favor of adoption of the Merger Agreement and the
approval of the Merger, and in favor of each of the other actions contemplated
by the Merger Agreement, (ii) against any Company Acquisition Transaction (as
defined in the Merger Agreement) or any other matter that could reasonably be
expected to delay or not to facilitate approval of the Merger, (iii) against any
action or agreement that could reasonably be expected to result in a breach of
any covenant, representation or warranty or any other obligation or agreement of
the Company under the Merger Agreement or which could reasonably be expected to
result in any of the conditions to the Company's obligations under the Merger
Agreement not being fulfilled, and (iv) in favor of any other matter relating to
the consummation of the transactions contemplated by the Merger Agreement[,
including, without limitation, the conversion of all of the Company Preferred
Stock into Company Common Stock as required pursuant to Section 1.04 of the
Voting Agreement.]

The attorneys-in-fact and proxies named above may not exercise this Proxy on any
other matter except as provided above. The undersigned may vote the Shares on
all other matters. Any obligation of the undersigned hereunder shall be binding
upon the successors and assigns of the undersigned.

This Proxy is irrevocable (to the fullest extent permitted by law). This Proxy
shall terminate, and be of no further force and effect, automatically upon the
Expiration Date.



[The remainder of this page intentionally left blank]




--------------------------------------------------------------------------------




Dated: March 4, 2002

 

 

Signature of Shareholder:

Print Name of Shareholder:

Shares beneficially owned:

_____ shares of Company Common Stock _____ shares of Company Preferred Stock
_____ shares of Company Common Stock issuable upon exercise of outstanding
options or warrants _____ shares of Company Preferred Stock issuable upon
exercise of outstanding options or warrants